Citation Nr: 0801214	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-20 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for malignant 
follicular lymphoma, to include as due to exposure to 
ionizing radiation.   
 
2.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to a service-connected 
lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1955 to September 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO rating decision 
that denied service connection for malignant follicular 
lymphoma, to include as due to exposure to ionizing 
radiation, and for a cervical spine disability, to include as 
secondary to a service-connected low back disability.  The 
veteran provided testimony at a personal hearing at the RO in 
April 2006.  In November 2006, the veteran testified at a 
Board videoconference hearing.  

The issue of entitlement to service connection for malignant 
follicular lymphoma, to include as due to ionizing radiation, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDING OF FACT

The veteran's current cervical spine disability began many 
years after service, was not caused by any incident of 
service, and was not caused by or permanently worsened by his 
service-connected low back disability.  


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by service, and is not 


proximately due to or the result of a service-connected low 
back disability.  38 C.F.R. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an October 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence he has that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service personnel and medical records; post-service 
private and VA treatment records; VA examination reports; and 
hearing testimony.  

The veteran has testified that he does not receive current 
treatment for his cervical spine, and that no physician has 
opined that there is a relationship between his cervical 
spine disability and his service-connected lumbar spine 
condition.  He further noted that the only available evidence 
is VA treatment reports dated in 2004.  Such records are 
contained in the claims file.  He has been an active 
participant in the claims process and participated in two 
hearings on the issue.  Thus, there is no additional evidence 
to obtain and no additional notice that should be provided, 
as there is no reasonable possibility that any additional 
notice would aid the veteran in substantiating his claim.  
See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra, Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 1131 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including 
arthritis, may be presumed to have been incurred in service 
if they are manifest to a compensable degree within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
an established service-connected disability.  38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the Court's decision in 
Allen; however, based upon the facts in this case the 
regulatory change does not impact the outcome of the appeal.

The veteran is service-connected for traumatic arthritis of 
the lumbar spine.  He contends his current cervical spine 
disorder is related to his service connected lumbar spine 
condition.  

His service medical records do not show complaints, findings, 
or diagnoses of cervical spine or neck problems.  Evaluations 
of the veteran during his period of service make no reference 
to any such disabilities.  The service medical records do 
show treatment for lumbar spine problems.  

There is no evidence of record of any cervical spine 
disability, to include arthritis, in the year after the 
veteran's period of service, or for many years later.  In 
fact, the first post-service evidence of record of a cervical 
spine disability is in April 2004, many years after the 
veteran's period of service.  In this regard, a March 1975 VA 
general medical and orthopedic examination reports did not 
refer to any cervical spine or neck problems.  A July 1975 VA 
orthopedic examination report also did not refer to any 
cervical spine or neck problems.  The diagnoses, at that 
time, referred to lumbar spine problems.  A November 1978 VA 
orthopedic examination report noted that the veteran's neck 
was normal to inspection and examination.  The diagnoses 
referred to lumbar spine and knee disabilities.  

An April 2004 magnetic resonance imaging study of the 
veteran's cervical spine, related, as to an impression, that 
there was mild reversal of the normal lordotic curvature of 
the cervical spine and that the cervicomedullary junction and 
C2-C3 levels were patent.  It was noted that there was 
moderate left exit uncinate and facet hypertrophy resulting 
in severe narrowing of the left exit neural foramen.  It was 
reported that there was desiccation of the disc space and 
mild uncinate hypertrophy without neural impact at the C4-C5 
level and mild spinal canal stenosis produced by degenerative 
osteophyte formation and left more than right uncinate 
hypertrophy at the C5-C6 level.  As to the C6-C7 level, the 
report indicated that there was minor annular bulge without 
compromise of the canal and that the C7-C11 levels were 
unremarkable.  No extrinsic acute cord compression was seen 
at any level.  The report also referred to pathologic 
adenopathy in the posterior and anterior cervical chain.  

A September 2004 VA treatment entry noted that the veteran 
was seen for a neurological evaluation of headaches 
associated with straining.  He reported that he had headaches 
over the last two years or more, usually over the back of his 
head.  He stated that he had not injured his head, but that 
in August 2003, he had a sudden syncopal event after painting 
his home.  He stated that he fell to the floor and was 
momentarily unconscious, but that he did not injure himself.  
It was noted that in April 2004, the veteran underwent a 
magnetic resonance imaging study of the cervical spine which 
showed some degenerative joint disease to be present as well 
as mild reversal of the normal lordotic curve (suggesting 
muscle spasm).  It was reported that there was also facet 
hypertrophy with narrowing of the neural foramina at C3-C4, 
and degenerative disc disease at C4-C5 and C5-C6.  The 
examiner stated that the veteran's neurological examination 
was unremarkable.  

An October 2004 VA treatment entry indicated that the veteran 
had cervical degenerative joint disease.  It was noted that 
traction treatment was reviewed with the veteran.  Another 
October 2004 entry reported that the veteran was seen for 
evaluation and treatment of headaches with cervical spine 
discomfort.  The veteran stated that he had a fall back in 
2003 during a syncopal episode.  The assessment included 
cervical degenerative disc disease and spondylosis per 
magnetic resonance imaging study.  

The Board observes that the medical evidence does not suggest 
that any current cervical spine disability is related to the 
veteran's period of service.  In fact, medical evidence 
provides negative evidence against this finding, indicating 
that the veteran's cervical spine disability began many years 
after service, without relationship to any incident of 
service.  Additionally, the probative medical evidence fails 
to indicate that the veteran's current cervical spine 
disability was caused or worsened by his service-connected 
lumbar spine disability, or is in any way related to his 
lumbar spine condition.  

The veteran has alleged in statements and in his testimony 
that his cervical spine disability is related to his service-
connected lumbar spine disability.  However, the veteran, as 
a layman, is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In the absence of a cervical spine disorder in service or 
arthritis within one year of discharge from service, or 
medical evidence linking his current cervical spine disorder 
with service or his service-connected lumbar spine condition, 
the preponderance of the evidence is against the claim.  
Accordingly, the Board concludes that neither direct nor 
secondary service connection for a cervical spine disability 
is warranted.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for a cervical spine disability, to 
include as secondary to a service-connected lumbar spine 
disability, is denied.  


REMAND

The other issue on appeal is entitlement to service 
connection for malignant follicular lymphoma, to include as 
due to exposure to ionizing radiation.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The Board notes that at the November 2006 Board hearing, the 
veteran testified that a Dr. G had indicated that there was a 
possibility that his malignant follicular lymphoma may have 
been a result of exposure to radiation.  The veteran stated 
that Dr. G was a VA doctor at the Manchester, New Hampshire 
VA Medical Center.  

The Board notes that the most recent VA treatment reports of 
record from the Manchester, New Hampshire VA Medical Center 
are dated in October 2004.  Such records do show treatment 
from Dr. G, but do not include any opinions from him 
referring to a relationship between the veteran's malignant 
follicular lymphoma and his exposure to ionizing radiation.  
As there may be further VA treatment records that are 
pertinent to the veteran's claim, they should be obtained.  
See Bell v. Derwinski, 2 Vet.App. 611 (1992); 38 C.F.R 
3.159(c).  

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective notice. 
        
Accordingly, this issues is REMANDED for the following:  

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder, concerning his claimed 
treatment for malignant follicular 
lymphoma since October 2004, from the 
Manchester, New Hampshire VA Medical 
Center.  

3.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
malignant follicular lymphoma, to include 
as due to exposure to ionizing radiation.  
If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


